DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (U.S. Pub. 2015/0069619).
Regarding claims 1-2, 5-7, 9, and 13, Chou [Figs.1-7] discloses a method of manufacturing a semiconductor structure, comprising: 
providing a first wafer [200] including a first substrate [202], a first dielectric layer [210] over the first substrate, and a first conductive pad [212] surrounded by the first dielectric layer; 
providing a second wafer [100] including a second substrate [102], a second dielectric layer [110] over the second substrate, and a second conductive pad [112] surrounded by the second dielectric layer;  
bonding the first dielectric layer [210] with the second dielectric layer [110] [Figs.1-2]; 
forming a first opening [310] extending through the second substrate and partially through the second dielectric layer [Fig.3]; 
disposing a dielectric liner [412] conformal to the first opening [Fig.4]; 
forming a second opening [514] extending through the second dielectric layer [110] and the second conductive pad [112] to at least partially expose the first conductive pad [212]; and
disposing a conductive material [620] within the first opening and the second opening to form a conductive via over the first conductive pad [Fig.6];

wherein the conductive via [620] extends through the second substrate [102], the second dielectric layer [110] and the second conductive pad [112];

wherein the second wafer [100] is flipped prior to the bonding of the first dielectric layer with the second dielectric layer;

wherein the dielectric liner [412] is disposed between the conductive via [620] and the second substrate [102] [Fig.6];

further comprising disposing a passivation [304] over the second substrate, wherein the first opening [310] extends through the passivation [Fig.4];

wherein the formation of the first opening [310] includes disposing a patterned photoresist [302] over the second wafer and removing the second substrate and the second dielectric layer exposed through the patterned photoresist [Figs.2-3] [Paras.24,31];

further comprising reducing a thickness of the second substrate [102] by grinding after the bonding of the first dielectric layer with the second dielectric layer [Figs.1-2] [Para.23].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Pub. 2015/0069619) in view of Tsai (U.S. Pub. 2015/0348905).
Regarding claims 3-4, Chou [Para.3] discloses various wafer bonding techniques, but fails to explicitly disclose 
wherein the first dielectric layer is bonded with the second dielectric layer by a bonding dielectric;
wherein the second opening and the conductive via extend through the bonding dielectric. 
However, Tsai [Figs.1-4] discloses and makes obvious a method 
wherein the first dielectric layer is bonded with the second dielectric layer by a bonding dielectric [106,206];
wherein the second opening and the conductive via [404] extend through the bonding dielectric [Fig.4].
It would have been obvious to provide the bonding dielectric as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 8, Chou fails to explicitly disclose wherein the dielectric liner is disposed between the conductive via and the passivation. However, Tsai [Fig.4] discloses a method wherein the dielectric liner [216] is disposed between the conductive via [404,406] and the passivation [214]. It would have been obvious to provide the passivation as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Pub. 2015/0069619).
Regarding claims 10-12, Chou fails to explicitly disclose the limitations of the claims. However, it would be obvious to modify Chou to include 
wherein the dielectric liner covers the patterned photoresist;
wherein the dielectric liner covering the patterned photoresist and a portion of the patterned photoresist are removed during the formation of the second opening;
wherein the patterned photoresist is removed after the formation of the second opening.
As seen in Fig.4, the dielectric liner covers the mask layers [304,306]. These layers are subsequently removed after completion of the etching steps in forming the openings, and disposing the conductive material to form the conductive via [620] [Figs.5-6]. It would be beneficial to avoid the extra separate step of removing the photoresist and to combine its removal when layers 304 and 306 are removed. It would have been obvious to modify Chou as above, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822